Judge Jasen dissents and votes to reverse in the following memorandum: I would reverse and confirm the determination of the Authority. The measure of penalty imposed by the Authority, in the circumstances of this case (gambling on 17 separate days, participated in by licensee, bartenders and bookmakers), was a reasonable penalty, and was neither excessive nor an abuse of discretion, as a matter of law. Even if we were to assume that the penalty imposed (cancellation plus $1,000 bond forfeiture) was excessive, the reduction of the penalty by the Appellate Division to a suspension for 15 days was ‘ ‘ too substantial a revision under the facts in this record” (Matter of Bovino v. Scott, 22 N Y 2d 214, 217), and was unreasonable, as a matter of law.